 In the Matter of ALUMINUM COMPANY OF AMERICA, AND ITS WHOLLYOWNED SUBSIDIARY, THE ST. LAWRENCE RIVER POWER COMPANYandINTERNATIONAL UNION, ALUMINUM WORKERS OF AMERICACase No. R-631-Decided April 11, 1938AluminumManufacturing Industry-Electric PowerIndustry-Investiga-tion of Representatives:controversy concerning representationof employees:stipulation as to, including agreementfor election-UnitAppropriate for Col-lective Bargaining:production and maintenance employees of local plants ofparent company and subsidiary, excluding supervisory and office employees ;stipulation asto-Election Ordered:pursuant to stipulation.Mr. John H. Dorsey,for the Board.Mr. Andrew J. Hamner,ofMassena, N.Y., andFranchot,Runals,Cohen, Taylor c Rickert, by Mr. T. G. Rickert,ofNiagara Falls,N. Y., for theCompanies.Mr. J. Alfred Wilner,of Pittsburgh,Pa., forthe A.W.A.Mr. Charlton Ogburn, by Mr. Arthur H. Reyman,of New YorkCity, for Local No. 19256.Mr. Abraham L. Kaminstein,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 3, 1938, International Union, Aluminum Workers ofAmerica, affiliated with the Committee for Industrial Organization,herein called A. W. A., filed with the Regional Director for the ThirdRegion (Buffalo, New York) a petition alleging that a question af-fecting commerce had arisen concerning the representation of em-ployees of the Aluminum Company of America and its wholly ownedsubsidiary, St. Lawrence River Power Company, herein called theCompanies, at their Massena, New York, plants, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On February 14, 1938, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of theAct, and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 1, as amended, ordered an investiga-550 DECISIONSAND ORDERS551tion and authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice.Thereafter,the Regional Director issued and duly served noticeand amended notice of hearing upon the Companies, the A. W. A.,and Aluminum Workers Union, Federal Local No. 19256, affiliatedwith the American Federation of Labor, herein called Local No.19256, a labor organization named in the petition as claiming mem-bers amongthe employees of the Companies. By virtue of ArticleIII, Section 3, of said Rules and Regulations-Series 1, as amended,Local No. 19256 had become a party to the proceedings.Pursuantto the notice, a hearing was held on March 14, 1938, at Massena, NewYork, before Louis L. Jaffe, the Trial Examiner duly designated bythe Board.All parties were represented by counsel and participatedin the hearing.Full opportunity to be heard,to examine and tocross-examine witnesses,and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearing, allparties agreed upon various stipulations which were introduced intothe record.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTAluminum Company of America, herein called Aluminum Com-pany, a Pennsylvania corporation, was originally incorporated as thePittsburgh Reduction Company in 1888, and reincorporated in 1925.The present name was assumed in 1907. St. Lawrence River PowerCompany, a subsidiary of Aluminum Company, was incorporated in1902 in New York. The principal office and place of business ofAluminum Company is Pittsburgh, Pennsylvania, and that of St.Lawrence River Power Company is Massena, New York.The principal business of Aluminum Company at its Massena, NewYork, plant is the reduction of aluminum oxide into metallic alu-minumand the fabrication of metallic aluminum into ingots, cables,cable accessories, wires, rods, bars, merchant mill, and structural millshapes.The raw materials used in this plant, during 1937, aggre-gated approximately 213,633 tons of refined ore, coke, coal, fuel oil,lumber, iron, steel, steel wire, pitch, electrolytic bath materials, alloymaterials, and cable insulating materials.Of these raw materials,"upwards of 91 per cent" came from points outside the State of NewYork.During 1937, the Massena plant of Aluminum Company pro-duced and shipped approximately 62,981 tons of aluminum products,of which approximately 93.6 per cent was shipped to points outsideNew York.The business of St. Lawrence River Power Company is the genera-tion of hydroelectric energy by the use of water diverted from the80618-38-von. VI-36 552NATIONAL LABOR RELATIONS BOARDSt. Lawrence River.During 1937, St. Lawrence River Power Com-pany produced an average of 79,000 H. P. of electrical energy, noneof which was transmitted outside New York.Aluminum Company maintains sales offices in cities in 17 States,and advertises in various magazines of national circulation.Theprincipal customers for the products manufactured by AluminumCompany at its Massena plant are public utilities and public powerprojects, users of aluminum cable located throughout the UnitedStates,manufacturers engaged in the production of light weighttransportation and other equipment, and concerns which fabricatealuminum into various products.St.Lawrence River Power Com-pany supplies power to Aluminum Company at its Massena plant.It was stipulated that there now exists a question of representationaffecting commerce; that the parties agree that the Board may directan election among the production and maintenance employees of theCompanies at Massena as the appropriate unit; that all classes ofmaintenance and production employees on the payrolls of the Com-panies and working as of the pay-roll date of February 2, 1938, andsuch of their regular employees who may not have been on the payrolls on such date but who may have been reemployed up to the dateof the election, shall be eligible to vote at the election.The Companies request that the form of the election ballot providean opportunity for unaffiliated employees to express their wishes.Counsel for Local No. 19256 objected to the provision for a thirdplace on the ballot. In accordance with our usual practice, we willallow employees to vote for either of the two labor organizations orfor neither.'Upon the basis of the record and the stipulations, we find that aquestion has arisen concerning representation of employees of theCompanies; that such question, occurring in connection with the op-erations of the Companies described above, has a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates and with foreign countries, and tends to lead to labor disputesburdening and obstructing commerce and the free flow of commerce;and that the production and maintenance employees of the Com-panies, excluding supervisory and office employees, constitute a unitappropriate for the purposes of collective bargaining and that saidunit will insure to employees of the Companies the full benefit oftheir right to self-organization and to collective bargaining and other-wise effectuate the policies of the Act.Upon the basis of the above findings and stipulations, the Boardwill order an election to determine whether the production and main-1Matter of Interlake Iron CorporationandAmalgamated Association of Iron, Steel,and Tin Workers of North America, Local No.1657, 4 N. L. K. B., 55. DECISIONS AND OIIDEI{S553tenance employees desire to be represented by International Union,Aluminum Workers of America, or by Aluminum Workers Union,Federal Local No. 19256,affiliated with the American Federation ofLabor, or by neither.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelationsAct, 49 Stat.449, and pursuant to Article III, Sec-tion 8, of National Labor Relations Board Rules and Regulations-Series 1, as amended, it isDIRECTEDthat, as part of the investigation directed by the Boardto ascertain representatives for the purposes of collective bargainingwith Aluminum Company of America, and its subsidiary, St. Law-rence River Power Company, at their Massena, New York, plants, anelection by secret ballot shall be conducted within twenty (20) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Third Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 9, of said Rules and Regulations,and in accord-ance with the stipulations entered into in this case, among the pro-duction and maintenance employees on the pay rolls of the Com-panies and working as of the pay-roll date of February 2, 1938, andsuch of their regular employees who may not have been on the payrolls on such date, but who may have been reemployed up to the dateof the election, exclusive of supervisory and office employees, to de-termine whether they desire to be represented by International Union,Aluminum Workers of America, or Aluminum Workers Union, Fed-eralLocal No. 19256, for the purposes of collective bargaining, orby neither.[SAME TITLE]AMENDMENT TO DECISION AND DIRECTION OFELECTIONApril 25, 1938On April 11,1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled proceeding,the election to be held within twenty(20) days from the date of the Direction under the direction andsupervision of the Regional Director for the Third Region(Buffalo,New York)to determine whether the employees of Aluminum Com-pany of America and its wholly owned subsidiary,St.Lawrence 554NATIONAL LABORRELATIONS BOARDRiver Power Company, desire to be represented by InternationalUnion, Aluminum Workers of America, herein called A. W. A., or byAluminum Workers Union, Federal Local No. 19256, affiliated withthe American Federation of Labor, herein called Local No.19256,or by neither.On April 22, 1938, A. W. A. filed a petition with the Boardrequest-ing that the election be deferred indefinitely, or that it beallowedto withdraw its petition, or that it be permitted to withdraw its namefrom the ballot.Upon consideration of this petition the Boarddenies the request to postpone the election or to revoke its Directionof Election.In accordance with the last request of A. W. A.the Board believes that the Direction of Election should be amendedto provide that employees will decide merely whether or not theydesire to be represented by Local No. 19256.The Board herebyamends the Direction of Election issued on April 11, 1938, by strik-ing therefrom the words "to determine whether theydesire to berepresented by International Union, Aluminum Workers of America,orAluminum Workers Union, Federal Local No. 19256, for thepurposes of collective bargaining, or by neither", and substitutingtherefor the words "to determine whether or not they desire to berepresented by Aluminum Workers Union, Federal Local No. 19256,affiliatedwith the American Federation of Labor, for thepurposesof collective bargaining".